Quinn, Chief Judge
(concurring in the result):
I concur in the result.
I am unable to agree with the rationale of the majority for the reasons set out in my dissenting opinion in United States v. Krull, 3 USCMA 129, 11 CMR 129. However, the evidence in this case justifies the conclusion that the issue of wrongful appropriation was not reasonably raised. Consequently, the law officer was not bound to instruct on that offense as lesser included in the offense charged. United States v. Sandoval, 4 USCMA 61, 15 CMR 61.